UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period :	August 1, 2015 — July 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Research Fund Annual report 7 | 31 | 16 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 4 Performance snapshot 4 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information 56 About the Trustees 57 Officers 59 Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Through the first half of 2016, markets around the world have shown great resilience in the face of multiple challenges. Now, as we enter the fall, many additional factors raise new concerns. Against a backdrop of sluggish growth and following a colorful political campaign, the United States will be electing a new president in a few short weeks. Overseas, challenges are widespread, from sluggish growth in Europe, Japan, and many emerging markets to global fallout from the United Kingdoms decision to leave the European Union. As non-U.S. central banks consider new actions to boost economic growth, here at home the Federal Reserve seeks stronger economic data before it raises interest rates. The uncertainty caused by these unfolding events could well spur renewed bouts of market volatility. But we believe that opportunities can emerge despite the markets ups and downs. At Putnam, our portfolio managers actively pursue these opportunities. Backed by a network of global analysts, they draw on their long experience and expertise in navigating changing conditions. We share Putnams deep conviction that an active approach based on fundamental research can play a valuable role in your portfolio. In the following pages, you will find an overview of your funds performance for the reporting period ended July 31, 2016, as well as an outlook for the coming months. Now may be a good time for you to consult with your financial advisor, who can help you in determining if your portfolio remains aligned with your long-term goals, time horizon, and tolerance for risk. As always, thank you for investing with Putnam. Interview with your fund’s portfolio manager What was the market environment like during the fund’s 12 - month reporting period ended July31, 2016? Market volatility picked up in the summer of 2015 due to a variety of global macroeconomic factors. The fourth calendar quarter of 2015 saw stocks bounce back from their third-quarter lows, but a variety of headwinds — from China’s economic weakness to depressed commodity markets — made for a relatively difficult backdrop for investors. January 2016 opened with extreme volatility, primarily as concerns over China led investors to wonder whether the risks of a global recession were increasing. In addition, negative interest rates in Europe and Japan became an obstacle to global financial markets. Some of these pressures eased beginning in mid-February, particularly as oil prices began to rise and the U.S. dollar weakened relative to other global currencies. The remainder of the period was somewhat calmer by comparison — until, that is, U.K. voters elected in late June to leave the European Union. This surprising event caused some turmoil for U.S. markets, but we do not see it posing a substantial economic or market risk to the United States. Indeed, with the appointment of a new British Prime Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell yourshares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes.Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower.See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund hadexpense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Research Fund Minister in July, we became optimistic that the period of fear and uncertainty stemming from “Brexit” would prove to be short-lived. How did the fund perform in this environment? Though it turned in slightly positive results for the period, the fund lagged its benchmark, the S&P 500 Index, and the average return of its Lipper peer group, Large-Cap Core Funds. We avoided a number of mega-cap companies — some of the largest, more stable, and defensive companies available to investors — and this hurt relative results. In short, we believed these companies were not attractive on their fundamental merits but were more places for investors to hide during the period. Similarly, our preference for smaller, growth-oriented biotech stocks over the stocks of larger, more stable pharmaceutical companies proved to be a drag on relative results. In addition, our emphasis on financial stocks that we believed would stand to benefit from rising interest rates detracted from relative returns, as rates actually declined during the period as a result of macroeconomic fears. What were some of the stocks or strategies that detracted most from relative returns? Bombardier, an out-of-benchmark holding, was the largest detractor. This company is a leading manufacturer of aircraft and trains. In early 2015, Bombardier announced the need to raise $2 billion to cover the cost of a new fuel efficient passenger jet airliner, the CSeries, which had been delayed for two years and was over budget. The company also announced the replacement of its chief executive officer and suspended its dividend. Initially, we sensed there could be positive change following these financing and leadership announcements, but we lost confidence during the period that such changes would occur. Consequently, we sold the stock by the end of the period. Perrigo, an Ireland-based specialty pharmaceutical company, was the second-largest detractor from the fund’s relative results. The stock’s decline was primarily due to disappointment over the announcement in late 2015 that Perrigo would not be acquired by This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/16. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 15. Research Fund 5 industry rival Mylan — a potential deal that had been cheered by investors earlier in the year. We sold this stock from the portfolio by period-end. Other detractors, as I mentioned, included our decisions to avoid or de-emphasize a number of mega-cap stocks that performed well during the period. We did not own the stock of General Electric [GE], for example, and we held a benchmark-relative underweight to consumer products and health-care giant Johnson & Johnson. In general, risk-averse investors sought safer-seeming stock bets at different points in the fund’s fiscal period, and the share price of mega-cap companies like GE and Johnson & Johnson generally benefited from that shift in investor demand. What were some of the standout contributors to relative results? Northrop Grumman, which is one of the largest defense conglomerates in the world, was the top contributor for the annual period. The company, which specializes in unmanned aerial vehicle manufacturing and defense systems, continued to win franchise programs and saw higher-than-expected earnings, which led to share price appreciation. L-3 Communications Holdings also was a top contributor to relative results. This aerospace contractor reported solid earnings and expanded its business by penetrating new markets. In addition, the company strengthened its communication systems segment with an acquisition and returned cash to shareholders through share buybacks and dividends, all of which acted as tailwinds for the stock. Allocations are shown as a percentage of the fund’s net assets as of 7/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 Research Fund A third solid contributor was the stock of Royal Dutch Shell, the Anglo-Dutch multinational oil and gas company. This out-of-benchmark stock rose, particularly after early February, when oil prices began to recover from multi-decade lows. What was the impact of derivatives on the fund’s relative performance? During the period, forward currency contracts stood out for their positive impact on the fund’s relative performance. These contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date, can be used to hedge against foreign currency weakness, which was pronounced during the period. This positive performance was partially offset by negative results in our positions in futures and total return swaps. We used these derivatives to equitize the portfolio’s cash holdings and to gain exposure to a basket of securities, respectively. What is your outlook for the U.S. economy and stock market? We believe the U.S. economy is in the later stages of its expansion, and that market volatility may continue to rise as this cycle matures. For the balance of 2016, we think the most likely scenario for U.S. company earnings is modestly accelerating, low- to mid-single-digit earnings growth. Although strength appears to have returned to the U.S. dollar post-Brexit, we do not think this will be too much of a headwind for U.S. exporters, for This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 7/31/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Research Fund 7 example, and we expect relative stability in the price of oil to continue providing a boost to the energy sector. The global macroeconomic risks to this view cannot be ignored, however. Indeed, today we see a wider range of potential outcomes for the markets than we have seen in recent history. From our perspective, China’s economic situation poses perhaps one of the more substantial risks to the global economy. We do not think China has shed any of its credit-growth problems, and the risk of policy error in China runs high, in our view. Indeed, the entire non-U.S. political arena is fraught with a variety of uncertainties, so focusing on what could go wrong has become an important part of our analytical forecasting. Thank you, Aaron, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Aaron M. Cooper, CFA, is Director of Global Equity Research at Putnam. He holds an A.B. from Harvard University. Aaron joined Putnam in 2011 and has been in the investment industry since 1999. In addition to Aaron, your fund’s managers are Jacquelyne J. Cavanaugh; Kelsey Chen, Ph.D.; Neil P. Desai, Kathryn B. Lakin; Ferat Ongoren; and Walter D. Scully, CPA. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 Research Fund IN THE NEWS With central banks exhausting the more traditional methods aimed at stimulating their economies, some are considering more novel strategies. Increasingly, central bankers and economists are discussing the merits of so-called “helicopter money,” which conjures images of money being dropped on the populace from the sky. Considered somewhat radical, the term was adopted in 1969 by economist Milton Friedman, who described the idea of a central bank printing money and injecting the cash directly into the economy, with the aim of boosting consumer demand and spending, and kick-starting a recovery. It differs from traditional stimulus measures, such as the U.S. government selling U.S. Treasury securities to the public in order to finance spending. With interest rates at zero — or even in negative territory — in major world economies like Japan and some European nations, the concept of helicopter money is gaining popularity. Under this strategy, cash could be transferred to people in the form of a government tax break or by simply making a direct deposit into individual bank accounts. Critics of helicopter money, however, say it could cause runaway inflation. Research Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/16 Class A Class B Class C Class M Class R Class R6 Class Y (inception dates) (10/2/95) (6/15/98) (2/1/99) (6/15/98) (1/21/03) (6/29/15) (4/4/00) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value Annual average (life of fund) 8.09% 7.79% 7.75% 7.75% 7.28% 7.28% 7.55% 7.37% 7.83% 8.31% 8.31% 10 years 97.48 86.13 85.76 85.76 83.14 83.14 87.82 81.25 92.67 102.82 102.59 Annual average 7.04 6.41 6.39 6.39 6.24 6.24 6.51 6.13 6.78 7.33 7.32 5 years 79.35 69.04 72.69 70.69 72.69 72.69 74.80 68.68 77.07 81.77 81.56 Annual average 12.39 11.07 11.55 11.29 11.55 11.55 11.82 11.02 12.11 12.70 12.67 3 years 33.25 25.59 30.32 27.32 30.36 30.36 31.28 26.68 32.33 34.47 34.32 Annual average 10.04 7.89 9.23 8.38 9.24 9.24 9.49 8.20 9.79 10.38 10.34 1 year 0.60 –5.18 –0.11 –5.08 –0.11 –1.11 0.12 –3.39 0.38 0.99 0.88 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R6 shares; had it, returns would have been higher. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10 Research Fund Comparative index returns For periods ended 7/31/16 Lipper Large-Cap Core S&P 500 Index Funds category average* Annual average (life of fund) 8.56% 7.76% 10 years 110.89 94.66 Annual average 7.75 6.83 5 years 87.36 73.03 Annual average 13.38 11.54 3 years 37.35 29.59 Annual average 11.16 8.99 1 year 5.61 2.39 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 7/31/16, there were 856, 772, 690, 524, and 119 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $18,576 and $18,314, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $18,125. A $10,000 investment in the fund’s class R, R6, and Y shares would have been valued at $19,267, $20,282, and $20,259, respectively. Research Fund 11 Fund price and distribution information For the 12-month period ended 7/31/16 Distributions Class A Class B Class C Class M Class R Class R6 Class Y Number 1 1 1 1 1 1 1 Income $0.297 $0.119 $0.127 $0.192 $0.287 $0.331 $0.359 Capital gains — Total Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 7/31/15 $26.65 $28.28 $24.97 $24.98 $25.60 $26.53 $26.41 $26.84 $26.84 7/31/16 26.50 28.12 24.82 24.82 25.43 26.35 26.21 26.76 26.70 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/16 Class A Class B Class C Class M Class R Class R6 Class Y (inception dates) (10/2/95) (6/15/98) (2/1/99) (6/15/98) (1/21/03) (6/29/15) (4/4/00) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value Annual average (life of fund) 7.93% 7.63% 7.59% 7.59% 7.13% 7.13% 7.40% 7.21% 7.67% 8.15% 8.15% 10 years 87.48 76.70 76.47 76.47 73.93 73.93 78.43 72.18 82.90 92.49 92.26 Annual average 6.49 5.86 5.84 5.84 5.69 5.69 5.96 5.58 6.22 6.77 6.75 5 years 69.36 59.62 63.02 61.02 63.04 63.04 65.12 59.34 67.19 71.71 71.50 Annual average 11.11 9.80 10.27 10.00 10.27 10.27 10.55 9.77 10.83 11.42 11.39 3 years 36.00 28.18 32.99 29.99 32.94 32.94 33.92 29.24 34.97 37.14 36.97 Annual average 10.79 8.63 9.97 9.14 9.96 9.96 10.23 8.93 10.51 11.10 11.06 1 year –1.49 –7.16 –2.20 –7.06 –2.21 –3.18 –1.97 –5.40 –1.74 –1.12 –1.24 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. 12 Research Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R6 Class Y Total annual operating expenses for the fiscal year ended 7/31/15* 1.14% 1.89% 1.89% 1.64% 1.39% 0.70%‡ 0.89% Annualized expense ratio for the six-month period ended 7/31/16† 1.14% 1.89% 1.89% 1.64% 1.39% 0.73% 0.89% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. † Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. ‡ Other expenses are based on expenses of class Y shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R6 shares. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 2/1/16 to 7/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $6.03 $9.97 $9.97 $8.66 $7.35 $3.86 $4.71 Ending value (after expenses) $1,126.70 $1,122.60 $1,122.60 $1,123.70 $1,125.40 $1,129.10 $1,128.50 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Research Fund13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 7/31/16, use the following calculation method. To find the value of your investment on 2/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $5.72 $9.47 $9.47 $8.22 $6.97 $3.67 $4.47 Ending value (after expenses) $1,019.19 $1,015.47 $1,015.47 $1,016.71 $1,017.95 $1,021.23 $1,020.44 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Research Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Research Fund15 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2016, Putnam employees had approximately $495,000,000 and the Trustees had approximately $131,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16Research Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Research Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-­management and sub-advisory contracts, effective July 1, 2016. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by 18Research Fund competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations that were in effect during your fund’s fiscal year ending in 2015. These expense limitations were: (i) a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, Research Fund 19 distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative during their fiscal years ending in 2015. Putnam Management has agreed to maintain these expense limitations until at least November 30, 2017 and to reduce the contractual expense limitation on investor servicing fees and expenses from 32 basis points to 25 basis points effective September 1, 2016. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Lipper as of December 31, 2015 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to 20 Research Fund these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-­year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper Large-Cap Core Funds) for the one-­year, three-year and five-year periods ended December 31, 2015 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 2nd Five-year period 2nd Research Fund21 Over the one-year, three-year and five-year periods ended December 31, 2015, there were 876, 793 and 708 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-­management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22Research Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Research Fund23 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Investment Funds: We have audited the accompanying statement of assets and liabilities of Putnam Research Fund (the fund), a series of Putnam Investment Funds, including the fund’s portfolio, as of July 31, 2016, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July 31, 2016, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Research Fund as of July 31, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended and the financial highlights for each of the years or periods in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts September 9, 2016 24 Research Fund The fund’s portfolio 7/31/16 COMMON STOCKS (95.8%)* Shares Value Aerospace and defense (4.3%) General Dynamics Corp. 21,227 $3,118,034 Honeywell International, Inc. 12,824 1,491,816 L-3 Communications Holdings, Inc. 7,540 1,143,290 Northrop Grumman Corp. 17,316 3,751,165 Raytheon Co. 4,017 560,492 Rockwell Collins, Inc. 6,840 578,801 Triumph Group, Inc. 9,497 292,793 United Technologies Corp. 7,202 775,295 Air freight and logistics (0.5%) United Parcel Service, Inc. Class B 11,328 1,224,557 Airlines (0.3%) American Airlines Group, Inc. 25,037 888,814 Auto components (0.6%) Johnson Controls, Inc. 35,184 1,615,649 Banks (5.0%) Bank of America Corp. 194,311 2,815,566 Citigroup, Inc. 31,097 1,362,360 JPMorgan Chase & Co. 65,752 4,206,155 KeyCorp 95,844 1,121,375 Wells Fargo & Co. 81,992 3,933,156 Beverages (3.6%) Dr. Pepper Snapple Group, Inc. 17,775 1,751,015 Molson Coors Brewing Co. Class B 9,815 1,002,700 Monster Beverage Corp. † 9,501 1,526,146 PepsiCo, Inc. 50,742 5,526,819 Biotechnology (3.8%) Amgen, Inc. 14,249 2,451,255 Biogen, Inc. † 6,637 1,924,265 Celgene Corp. † 19,900 2,232,581 Gilead Sciences, Inc. 36,105 2,869,264 Medivation, Inc. † 13,595 869,944 Building products (0.2%) CaesarStone Sdot-Yam, Ltd. (Israel) † 13,660 512,113 Capital markets (2.6%) AllianceBernstein Holding LP 36,349 870,922 Ameriprise Financial, Inc. 7,906 757,711 Bank of New York Mellon Corp. (The) 30,693 1,209,304 Charles Schwab Corp. (The) 73,497 2,088,785 Invesco, Ltd. 19,817 578,260 KKR & Co. LP 106,507 1,537,961 Research Fund 25 COMMON STOCKS (95.8%)* cont. Shares Value Chemicals (2.8%) Air Products & Chemicals, Inc. 3,136 $468,581 Albemarle Corp. 5,321 447,869 Axalta Coating Systems, Ltd. † 16,873 481,724 Chemtura Corp. † 8,838 248,259 Dow Chemical Co. (The) 11,347 608,993 E.I. du Pont de Nemours & Co. 8,861 612,915 Ingevity Corp. † 1,919 73,440 Monsanto Co. 10,842 1,157,600 PPG Industries, Inc. 5,344 559,570 Praxair, Inc. 2,856 332,838 Sherwin-Williams Co. (The) 7,107 2,130,181 Symrise AG (Germany) 3,269 230,395 W.R. Grace & Co. 1,576 117,995 Yara International ASA (Norway) 3,510 114,114 Commercial services and supplies (1.3%) Rollins, Inc. 20,517 578,169 Stericycle, Inc. † 3,295 297,440 Tyco International PLC 58,090 2,647,161 Communications equipment (1.1%) Cisco Systems, Inc. 98,821 3,017,005 Construction materials (0.2%) Martin Marietta Materials, Inc. 1,248 252,907 Vulcan Materials Co. 1,517 188,078 Consumer finance (1.1%) Capital One Financial Corp. 16,423 1,101,655 Oportun Financial Corp. (acquired 6/23/15, cost $133,158) (Private) † ∆∆ F 46,722 119,842 Synchrony Financial † 67,061 1,869,661 Containers and packaging (0.4%) Ball Corp. 6,982 493,418 Sealed Air Corp. 11,007 519,310 Smurfit Kappa Group PLC (Ireland) 7,645 177,567 Distributors (0.1%) LKQ Corp. † 8,719 299,846 Diversified consumer services (0.4%) Bright Horizons Family Solutions, Inc. † 8,255 553,663 Service Corp. International/US 13,958 386,916 Diversified financial services (0.1%) Berkshire Hathaway, Inc. Class B † 918 132,440 Conyers Park Acquisition Corp. (Units) † 22,161 229,145 26Research Fund COMMON STOCKS (95.8%)* cont. Shares Value Diversified telecommunication services (2.6%) AT&T, Inc. 113,958 $4,933,242 Level 3 Communications, Inc. † 28,565 1,445,389 Zayo Group Holdings, Inc. † 24,996 707,387 Electric utilities (2.0%) American Electric Power Co., Inc. 8,740 605,682 Edison International 6,669 516,047 Exelon Corp. 42,439 1,582,126 NextEra Energy, Inc. 11,180 1,434,282 PG&E Corp. 19,096 1,220,998 Electronic equipment, instruments, and components (0.3%) TE Connectivity, Ltd. 12,143 731,980 Energy equipment and services (0.6%) Baker Hughes, Inc. 5,957 284,923 FMC Technologies, Inc. † 13,317 337,985 Halliburton Co. 580 25,323 Schlumberger, Ltd. 13,331 1,073,412 Food and staples retail (2.7%) Costco Wholesale Corp. 11,146 1,863,834 CVS Health Corp. 18,533 1,718,380 Kroger Co. (The) 28,329 968,569 Wal-Mart Stores, Inc. 8,803 642,355 Walgreens Boots Alliance, Inc. 25,986 2,059,391 Food products (1.7%) Hain Celestial Group, Inc. (The) † 4,139 218,498 JM Smucker Co. (The) 10,891 1,678,957 Kraft Heinz Co. (The) 20,884 1,804,169 Mead Johnson Nutrition Co. 7,588 676,850 Nomad Foods, Ltd. (United Kingdom) † 21,494 190,222 Health-care equipment and supplies (2.8%) Abbott Laboratories 4,963 222,094 Becton Dickinson and Co. 7,037 1,238,512 Boston Scientific Corp. † 14,713 357,232 C.R. Bard, Inc. 4,183 935,863 Cooper Cos., Inc. (The) 3,788 691,196 Danaher Corp. 18,370 1,496,053 DexCom, Inc. † 2,856 263,409 Edwards Lifesciences Corp. † 3,839 439,642 Intuitive Surgical, Inc. † 1,452 1,010,244 Medtronic PLC 9,648 845,454 Health-care providers and services (1.1%) Aetna, Inc. 1,990 229,268 Cardinal Health, Inc. 8,176 683,514 Cigna Corp. 7,183 926,320 Express Scripts Holding Co. † 6,733 512,179 Research Fund 27 COMMON STOCKS (95.8%)* cont. Shares Value Health-care providers and services cont. Henry Schein, Inc. † 2,237 $404,852 Humana, Inc. 1,781 307,312 Health-care technology (0.2%) Castlight Health, Inc. Class B † 87,640 326,897 HTG Molecular Diagnostics, Inc. † 2,329 5,636 Press Ganey Holdings, Inc. † 5,035 200,997 Hotels, restaurants, and leisure (1.6%) Chipotle Mexican Grill, Inc. † 795 337,072 Hilton Worldwide Holdings, Inc. 40,498 939,149 Penn National Gaming, Inc. † 43,913 659,573 Restaurant Brands International LP (Units) (Canada) 55 2,464 Restaurant Brands International, Inc. (Canada) 13,513 604,436 Wynn Resorts, Ltd. 7,152 700,538 Yum! Brands, Inc. 12,045 1,077,064 Household products (1.0%) Colgate-Palmolive Co. 15,608 1,161,703 Procter & Gamble Co. (The) 17,518 1,499,366 Independent power and renewable electricity producers (1.1%) Calpine Corp. † 67,839 932,108 NextEra Energy Partners LP 12,226 381,818 NRG Energy, Inc. 81,157 1,123,213 NRG Yield, Inc. Class C 22,694 407,130 Industrial conglomerates (0.2%) Siemens AG (Germany) 5,171 561,468 Insurance (2.7%) American International Group, Inc. 39,574 2,154,409 Assured Guaranty, Ltd. 36,916 988,980 Chubb, Ltd. 12,819 1,605,708 Genworth Financial, Inc. Class A † 89,001 254,543 Hartford Financial Services Group, Inc. (The) 30,896 1,231,206 Prudential PLC (United Kingdom) 66,791 1,180,067 Internet and catalog retail (3.0%) Amazon.com, Inc. † 7,148 5,423,974 Ctrip.com International, Ltd. ADR (China) † S 19,705 860,517 Delivery Hero Holding GmbH (acquired 6/12/15, cost $154,040) (Private) (Germany) † ∆∆ F 20 125,943 Priceline Group, Inc. (The) † 1,247 1,684,460 Internet software and services (5.3%) Alibaba Group Holding, Ltd. ADR (China) † S 10,078 831,233 Alphabet, Inc. Class A † 9,306 7,364,210 Criteo SA ADR (France) † S 5,992 264,786 Facebook, Inc. Class A † 37,731 4,676,380 GoDaddy, Inc. Class A † S 9,626 288,010 28 Research Fund COMMON STOCKS (95.8%)* cont. Shares Value Internet software and services cont. Tencent Holdings, Ltd. (China) 23,500 $564,904 Wix.com, Ltd. (Israel) † 11,142 396,655 IT Services (2.3%) Computer Sciences Corp. 16,440 786,325 Fidelity National Information Services, Inc. 14,607 1,161,695 MasterCard, Inc. Class A 14,221 1,354,408 Visa, Inc. Class A 35,795 2,793,800 Leisure products (0.1%) Brunswick Corp. 6,999 347,290 Life sciences tools and services (0.4%) Agilent Technologies, Inc. 23,079 1,110,331 Machinery (0.5%) KION Group AG (Germany) 5,701 312,504 Manitowoc Foodservice, Inc. † 20,424 374,576 Pentair PLC 11,917 760,543 Media (3.0%) CBS Corp. Class B (non-voting shares) 10,451 545,751 Charter Communications, Inc. Class A † 7,910 1,857,822 Comcast Corp. Class A 37,104 2,495,244 DISH Network Corp. Class A † 5,702 304,601 Live Nation Entertainment, Inc. † 33,850 928,167 Time Warner, Inc. 13,781 1,056,314 Walt Disney Co. (The) 8,319 798,208 Metals and mining (0.4%) Alcoa, Inc. 11,656 123,787 ArcelorMittal SA (France) † 18,516 119,009 Barrick Gold Corp. (Canada) 4,435 96,949 Newmont Mining Corp. 9,088 399,872 Nucor Corp. 3,958 212,307 Steel Dynamics, Inc. 1,793 48,088 Multi-utilities (0.3%) Sempra Energy 6,835 764,700 Multiline retail (0.4%) Dollar General Corp. 11,961 1,133,185 Oil, gas, and consumable fuels (6.4%) Anadarko Petroleum Corp. 35,273 1,923,437 Antero Resources Corp. † 1,760 46,094 Apache Corp. 5,638 295,995 Cenovus Energy, Inc. (Canada) 101,539 1,453,501 Cheniere Energy, Inc. † 5,110 213,751 Chevron Corp. 20,849 2,136,606 Cimarex Energy Co. 1,632 195,873 Concho Resources, Inc. † 2,129 264,422 Research Fund 29 COMMON STOCKS (95.8%)* cont. Shares Value Oil, gas, and consumable fuels cont. ConocoPhillips 38,366 $1,566,100 Devon Energy Corp. 7,242 277,224 ENI SpA (Italy) 65,893 1,007,784 Enterprise Products Partners LP 6,862 195,361 EOG Resources, Inc. 16,974 1,386,776 Exxon Mobil Corp. 361 32,111 Hess Corp. 3,299 176,991 Kinder Morgan, Inc. 23,122 470,070 Marathon Oil Corp. 47,706 650,710 Occidental Petroleum Corp. 11,401 851,997 Pioneer Natural Resources Co. 5,847 950,547 Range Resources Corp. 9,126 367,869 Rice Energy, Inc. † 5,167 120,494 Royal Dutch Shell PLC Class A (United Kingdom) 36,764 945,859 Southwestern Energy Co. † S 5,291 77,143 Spectra Energy Corp. 6,220 223,733 Suncor Energy, Inc. (Canada) 27,087 728,911 Suncor Energy, Inc. (Canada) 20,185 543,255 Targa Resources Corp. 1,501 55,927 Williams Cos., Inc. (The) 6,997 167,718 Personal products (0.5%) Coty, Inc. Class A 20,710 556,478 Edgewell Personal Care Co. † 9,993 845,508 Pharmaceuticals (5.0%) Allergan PLC † 11,672 2,952,432 Bristol-Myers Squibb Co. 23,404 1,750,853 Eli Lilly & Co. 20,291 1,681,921 Jazz Pharmaceuticals PLC † 2,244 338,777 Johnson & Johnson 10,335 1,294,252 Merck & Co., Inc. 34,496 2,023,535 Mylan NV † 20,538 960,973 Pfizer, Inc. 66,808 2,464,547 Real estate investment trusts (REITs) (3.5%) American Tower Corp. R 17,171 1,987,887 AvalonBay Communities, Inc. R 4,044 750,769 Boston Properties, Inc. R 5,637 801,187 Equinix, Inc. R 2,032 757,672 Equity Lifestyle Properties, Inc. R 5,110 420,246 Essex Property Trust, Inc. R 1,241 290,245 Federal Realty Investment Trust R S 2,369 402,019 Gaming and Leisure Properties, Inc. R 18,045 646,552 General Growth Properties R 17,729 566,442 Kimco Realty Corp. R 5,571 178,829 Pebblebrook Hotel Trust R 5,852 173,512 Public Storage R 2,813 672,082 Simon Property Group, Inc. R 4,052 919,966 30 Research Fund COMMON STOCKS (95.8%)* cont. Shares Value Real estate investment trusts (REITs) cont. Ventas, Inc. R 9,356 $712,553 Vornado Realty Trust R 2,537 272,474 Real estate management and development (0.5%) CBRE Group, Inc. Class A † 7,314 208,083 RE/MAX Holdings, Inc. Class A 23,284 1,008,663 Road and rail (1.0%) Union Pacific Corp. 29,255 2,722,178 Semiconductors and semiconductor equipment (2.6%) Analog Devices, Inc. 5,894 376,214 Broadcom, Ltd. 3,976 644,032 Lam Research Corp. S 11,917 1,069,789 Micron Technology, Inc. † 59,709 820,402 NVIDIA Corp. 22,278 1,272,074 ON Semiconductor Corp. † 20,594 206,558 QUALCOMM, Inc. 17,074 1,068,491 Texas Instruments, Inc. 22,440 1,565,190 Software (3.6%) Adobe Systems, Inc. † 15,301 1,497,356 Microsoft Corp. 111,673 6,329,626 salesforce.com, Inc. † 19,482 1,593,628 ServiceNow, Inc. † 1,734 129,911 TubeMogul, Inc. † S 8,995 100,834 Specialty retail (2.0%) Advance Auto Parts, Inc. 3,119 529,793 AutoZone, Inc. † 439 357,333 Five Below, Inc. † 10,977 559,937 GNC Holdings, Inc. Class A 1,903 38,840 Home Depot, Inc. (The) 17,758 2,454,866 TJX Cos., Inc. (The) 18,672 1,525,876 Technology hardware, storage, and peripherals (4.2%) Apple, Inc. 80,557 8,394,845 EMC Corp. 50,566 1,430,006 Hewlett Packard Enterprise Co. 27,843 585,260 HP, Inc. 72,456 1,015,109 Textiles, apparel, and luxury goods (0.9%) Hanesbrands, Inc. 41,206 1,098,552 NIKE, Inc. Class B 23,281 1,292,096 Tobacco (0.6%) Philip Morris International, Inc. 17,113 1,715,749 Water utilities (0.3%) American Water Works Co., Inc. 11,070 914,161 Total common stocks (cost $233,732,764) Research Fund 31 CONVERTIBLE PREFERRED STOCKS (0.2%)* Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $365) (Private) † ∆∆ F 128 $328 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $6,955) (Private) † ∆∆ F 2,208 6,260 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $16,334) (Private) † ∆∆ F 3,209 14,700 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $23,689) (Private) † ∆∆ F 4,654 21,320 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $13,286) (Private) † ∆∆ F 2,420 11,957 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $40,105) (Private) † ∆∆ F 5,222 36,094 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $112,481) (Private) † ∆∆ F 39,467 101,233 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $142,232) (Private) † ∆∆ F 49,906 128,009 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $206,805) (Private) † ∆∆ F 72,632 186,125 Total convertible preferred stocks (cost $562,252) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.1%)* Principal amount Value Federal National Mortgage Association Pass-Through Certificates 3.00%, January 1, 2023 i $108,550 $114,027 Federal National Mortgage Association Pass-Through Certificates 2.98%, October 1, 2024 i 159,904 179,679 Total U.S. government agency obligations (cost $293,706) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 1.50%, February 28, 2023 i $120,000 $122,580 Total U.S. treasury obligations (cost $122,580) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.1%)* strike price amount Value SPDR S&P rust (Put) Oct-16/$200.00 $191,428 $311,071 Total purchased options outstanding (cost $535,998) SHORT-TERM INVESTMENTS (4.5%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.62% d Shares 3,482,925 $3,482,925 Putnam Short Term Investment Fund 0.44% L Shares 8,035,293 8,035,293 SSgA Prime Money Market Fund Class N 0.34% P Shares 220,000 220,000 U.S. Treasury Bills 0.207%, 8/11/16 ∆ $460,000 459,980 U.S. Treasury Bills 0.285%, 8/4/16 21,000 21,000 Total short-term investments (cost $12,219,191) TOTAL INVESTMENTS Total investments (cost $247,466,491) 32 Research Fund Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with acustodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2015 through July 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $270,606,987. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $751,811, or 0.3% of net assets. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). i This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $364,765 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Research Fund 33 FORWARD CURRENCY CONTRACTS at 7/31/16 (aggregate face value $18,779,225) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 9/21/16 $2,653,784 $2,891,425 $237,641 Canadian Dollar Sell 10/19/16 222,650 198,209 (24,441) Barclays Bank PLC Canadian Dollar Sell 10/19/16 659,523 665,132 5,609 Swiss Franc Buy 9/21/16 616,188 605,469 10,719 Citibank, N.A. Euro Sell 9/21/16 5,450,546 5,454,463 3,917 Credit Suisse International Canadian Dollar Sell 10/19/16 481,464 485,600 4,136 Swiss Franc Sell 9/21/16 475,177 466,918 (8,259) Goldman Sachs International Euro Buy 9/21/16 748,033 748,641 (608) HSBC Bank USA, National Association British Pound Sell 9/21/16 1,297,420 1,412,550 115,130 JPMorgan Chase Bank N.A. Canadian Dollar Sell 10/19/16 1,926,852 1,943,674 16,822 State Street Bank and Trust Co. British Pound Buy 9/21/16 1,251,987 1,387,009 (135,022) Euro Buy 9/21/16 1,804,152 1,805,629 (1,477) Israeli Shekel Sell 10/19/16 723,945 714,506 (9,439) Total WRITTEN OPTIONS OUTSTANDING at 7/31/16 (premiums $401,999) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Oct-16/$195.00 $191,428 $221,507 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/16 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International units 797 $— 12/15/20 1 month USD- Russell 2000 Total $(56,629) LIBOR-BBA minus Return Index 0.58% Total $— 34Research Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $32,469,196 $—­ $125,943 Consumer staples 27,406,709 —­ —­ Energy 19,047,902 —­ —­ Financials 41,998,550 —­ 119,842 Health care 36,021,604 —­ —­ Industrials 22,591,209 —­ —­ Information technology 52,330,716 —­ —­ Materials 10,215,766 —­ —­ Telecommunication services 7,086,018 —­ —­ Utilities 9,882,265 —­ —­ Total common stocks —­ Convertible preferred stocks —­ —­ 506,026 Purchased options outstanding —­ 311,071 —­ U.S. government agency obligations —­ 293,706 —­ U.S. treasury obligations —­ 122,580 —­ Short-term investments 8,255,293 3,963,905 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $214,728 $—­ Written options outstanding —­ (221,507) —­ Total return swap contracts —­ (56,629) —­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Research Fund 35 Statement of assets and liabilities 7/31/16 ASSETS Investment in securities, at value, including $3,367,316 of securities on loan (Note 1): Unaffiliated issuers (identified cost $235,948,273) $261,230,083 Affiliated issuers (identified cost $11,518,218) (Notes 1 and 5) 11,518,218 Foreign currency (cost $15) (Note 1) 15 Dividends, interest and other receivables 305,893 Receivable for shares of the fund sold 175,739 Receivable for investments sold 6,789,306 Unrealized appreciation on forward currency contracts (Note 1) 393,974 Prepaid assets 35,712 Total assets LIABILITIES Payable for investments purchased 4,473,610 Payable for shares of the fund repurchased 251,789 Payable for compensation of Manager (Note 2) 126,258 Payable for custodian fees (Note 2) 14,224 Payable for investor servicing fees (Note 2) 80,804 Payable for Trustee compensation and expenses (Note 2) 145,108 Payable for administrative services (Note 2) 1,021 Payable for distribution fees (Note 2) 71,832 Unrealized depreciation on OTC swap contracts (Note 1) 56,629 Unrealized depreciation on forward currency contracts (Note 1) 179,246 Written options outstanding, at value (premiums $401,999) (Notes 1 and 3) 221,507 Collateral on securities loaned, at value (Note 1) 3,482,925 Collateral on certain derivative contracts, at value (Note 1) 636,286 Other accrued expenses 100,714 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $272,406,791 Distributions in excess of net investment income (Note 1) (157,928) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (27,261,835) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 25,619,959 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 36 Research Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($226,745,201 divided by 8,555,641 shares) $26.50 Offering price per class A share (100/94.25 of $26.50)* $28.12 Net asset value and offering price per class B share ($8,988,970 divided by 362,234 shares)** $24.82 Net asset value and offering price per class C share ($15,493,815 divided by 624,359 shares)** $24.82 Net asset value and redemption price per class M share ($4,864,088 divided by 191,245 shares) $25.43 Offering price per class M share (100/96.50 of $25.43)* $26.35 Net asset value, offering price and redemption price per class R share ($1,723,514 divided by 65,755 shares) $26.21 Net asset value, offering price and redemption price per class R6 share ($7,129,314 divided by 266,424 shares) $26.76 Net asset value, offering price and redemption price per class Y share ($5,662,085 divided by 212,095 shares) $26.70 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Research Fund 37 Statement of operations Year ended 7/31/16 INVESTMENT INCOME Dividends (net of foreign tax of $23,223) $4,718,095 Interest (including interest income of $23,349 from investments in affiliated issuers) (Note 5) 24,609 Securities lending (net of expenses) (Note 1) 39,562 Total investment income EXPENSES Compensation of Manager (Note 2) 1,492,197 Investor servicing fees (Note 2) 538,238 Custodian fees (Note 2) 38,094 Trustee compensation and expenses (Note 2) 21,252 Distribution fees (Note 2) 846,469 Administrative services (Note 2) 7,338 Other 247,871 Fees waived and reimbursed by Manager (Note 2) (3,292) Total expenses Expense reduction (Note 2) (17,547) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 4,455,947 Net realized loss on swap contracts (Note 1) (140,885) Net realized loss on futures contracts (Note 1) (292,828) Net realized gain on foreign currency transactions (Note 1) 431,489 Net realized gain on written options (Notes 1 and 3) 187,564 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 142,431 Net unrealized depreciation of investments, swap contracts and written options during the year (6,909,532) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 38 Research Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/16 Year ended 7/31/15 Operations: Net investment income $1,611,646 $1,467,213 Net realized gain on investments and foreign currency transactions 4,641,287 28,096,508 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (6,767,101) (71,146) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (2,643,954) (2,319,113) Class B (47,351) (26,766) Class C (84,550) (52,817) Class M (41,945) (27,109) Class R (28,357) (8,931) Class R6 (90,788) — Class Y (161,461) (210,413) Increase (decrease) from capital share transactions (Note 4) (23,022,795) 4,422,382 Total increase (decrease) in net assets NET ASSETS Beginning of year 297,242,356 265,972,548 End of year (including distributions in excess of net investment income of $157,928 and undistributed net investment income of $599,743, respectively) The accompanying notes are an integral part of these financial statements. Research Fund 39 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions fees reimbursements end of period­ value (%) b (in thousands) (%) c net assets (%) (%) Class A­ July 31, 2016­ $26.65­ .16­ (.01) .15­ (.30) —­ —­ $26.50­ .60­ $226,745­ 1.12 f .66 f 75­ July 31, 2015­ 24.22­ .15­ 2.53­ 2.68­ (.25) —­ —­ 26.65­ 11.10­ 242,828­ 1.09­ .57­ 105­ July 31, 2014­ 20.46­ .19­ 3.73­ 3.92­ (.16) —­ —­ 24.22­ 19.22­ 224,634­ 1.14­ .84­ 96­ July 31, 2013­ 16.35­ .17­ 4.13­ 4.30­ (.19) —­ d —­ 20.46­ 26.53­ 201,220­ 1.19­ .95­ 96­ July 31, 2012­ 15.51­ .13­ .85­ .98­ (.14) —­ d —­ d,e 16.35­ 6.37­ 178,021­ 1.26­ .85­ 108­ Class B­ July 31, 2016­ $24.97­ (.02) (.01) (.12) —­ —­ $24.82­ $8,989­ 1.87 f (.09) f 75­ July 31, 2015­ 22.71­ (.04) 2.37­ 2.33­ (.07) —­ —­ 24.97­ 10.25­ 10,102­ 1.84­ (.18) 105­ July 31, 2014­ 19.20­ .02­ 3.50­ 3.52­ (.01) —­ —­ 22.71­ 18.33­ 9,558­ 1.89­ .11­ 96­ July 31, 2013­ 15.34­ .04­ 3.88­ 3.92­ (.06) — ­ d —­ 19.20­ 25.60­ 10,098­ 1.94­ .22­ 96­ July 31, 2012­ 14.54­ .01­ .79­ .80­ —­ —­ —­ d — ­ d,e 15.34­ 5.50­ 10,441­ 2.01­ .11­ 108­ Class C­ July 31, 2016­ $24.98­ (.02) (.01) (.13) —­ —­ $24.82­ $15,494­ 1.87 f (.09) f 75­ July 31, 2015­ 22.74­ (.04) 2.37­ 2.33­ (.09) —­ —­ 24.98­ 10.24­ 16,667­ 1.84­ (.18) 105­ July 31, 2014­ 19.23­ .02­ 3.51­ 3.53­ (.02) —­ —­ 22.74­ 18.38­ 13,974­ 1.89­ .09­ 96­ July 31, 2013­ 15.38­ .03­ 3.89­ 3.92­ (.07) —­ d —­ 19.23­ 25.55­ 12,227­ 1.94­ .20­ 96­ July 31, 2012­ 14.60­ .01­ .79­ .80­ (.02) —­ d — ­ d,e 15.38­ 5.51­ 10,525­ 2.01­ .10­ 108­ Class M­ July 31, 2016­ $25.60­ .04­ (.02) .02­ (.19) —­ —­ $25.43­ .12­ $4,864­ 1.62 f .16 f 75­ July 31, 2015­ 23.30­ .02­ 2.42­ 2.44­ (.14) —­ —­ 25.60­ 10.50­ 5,332­ 1.59­ .07­ 105­ July 31, 2014­ 19.69­ .08­ 3.59­ 3.67­ (.06) —­ —­ 23.30­ 18.67­ 4,281­ 1.64­ .35­ 96­ July 31, 2013­ 15.74­ .08­ 3.97­ 4.05­ (.10) —­ d —­ 19.69­ 25.88­ 4,019­ 1.69­ .46­ 96­ July 31, 2012­ 14.94­ .05­ .81­ .86­ (.06) —­ d —­ d,e 15.74­ 5.78­ 3,692­ 1.76­ .35­ 108­ Class R­ July 31, 2016­ $26.41­ .10­ (.01) .09­ (.29) —­ —­ $26.21­ .38­ $1,724­ 1.37 f .43 f 75­ July 31, 2015­ 24.08­ .06­ 2.54­ 2.60­ (.27) —­ —­ 26.41­ 10.81­ 2,344­ 1.34­ .22­ 105­ July 31, 2014­ 20.33­ .13­ 3.72­ 3.85­ (.10) —­ —­ 24.08­ 18.97­ 245­ 1.39­ .57­ 96­ July 31, 2013­ 16.26­ .12­ 4.10­ 4.22­ (.15) —­ d —­ 20.33­ 26.17­ 244­ 1.44­ .69­ 96­ July 31, 2012­ 15.44­ .09­ .84­ .93­ (.11) — ­ d — ­ d,e 16.26­ 6.06­ 176­ 1.51­ .60­ 108­ Class R6­ July 31, 2016­ $26.84­ .25­ — ­ d .25­ (.33) —­ —­ $26.76­ .99­ $7,129­ .72 f .99 f 75­ July 31, 2015† 26.31­ .01­ .52­ .53­ —­ —­ —­ —­ 26.84­ * 10­ .06* .03* 105­ Class Y­ July 31, 2016­ $26.84­ .24­ (.02) .22­ (.36) —­ —­ $26.70­ .88­ $5,662­ .87 f .96 f 75­ July 31, 2015­ 24.39­ .21­ 2.55­ 2.76­ (.31) —­ —­ 26.84­ 11.36­ 19,960­ .84­ .81­ 105­ July 31, 2014­ 20.59­ .25­ 3.76­ 4.01­ (.21) —­ —­ 24.39­ 19.57­ 13,281­ .89­ 1.09­ 96­ July 31, 2013­ 16.45­ .22­ 4.15­ 4.37­ (.23) —­ d —­ 20.59­ 26.87­ 11,778­ .94­ 1.17­ 96­ July 31, 2012­ 15.62­ .17­ .83­ 1.00­ (.17) — ­ d —­ d,e 16.45­ 6.54­ 7,461­ 1.01­ 1.10­ 108­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 40 Research Fund Research Fund 41 Financial highlights (Continued) * Not annualized. † For the period June 29, 2015 (commencement of operations) to July 31, 2015. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Canadian Imperial Holdings, Inc./CIBC World Markets Corp. which amounted to less than $0.01 per share outstanding on November 29, 2011. f Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2). The accompanying notes are an integral part of these financial statements. 42 Research Fund Notes to financial statements 7/31/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2015 through July 31, 2016. Putnam Research Fund (the fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. The fund invests mainly in common stocks (growth or value stocks or both) of large U.S. companies that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors it believes will cause the stock price to rise. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM (effective November 1, 2015), classR, classR6 and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Research Fund 43 If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign 44 Research Fund securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own and to enhance returns on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. Research Fund 45 The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $207,298 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $181,982 and may include amounts related to unsettled agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included 46 Research Fund in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $3,482,925 and the value of securities loaned amounted to $3,367,316. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At July 31, 2016, the fund had a capital loss carryover of $22,937,011 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $22,937,011 N/A $22,937,011 July 31, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $4,042,433 recognized during the period between November 1, 2015 and July 31, 2016 to its fiscal year ending July 31, 2017. Research Fund47 Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, foreign currency gains and losses, late year loss deferrals, income on swap contracts, partnership income, distributions in excess and corporate action adjustments to basis and income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $729,089 to decrease distributions in excess of net investment income, $526,933 to decrease paid-in capital and $202,156 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $37,022,587 Unrealized depreciation (12,013,297) Net unrealized appreciation 25,009,290 Capital loss carryforward (22,937,011) Post-October capital loss deferral (4,042,433) Cost for federal income tax purposes $247,739,011 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.510% of the next $50 billion, 0.660% of the next $5 billion, 0.490% of the next $50 billion, 0.610% of the next $10 billion, 0.480% of the next $100 billion and 0.560% of the next $10 billion, 0.475% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.553% of the fund’s average net assets. Putnam Management has contractually agreed, through November 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $3,292. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. 48Research Fund The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. PAC did not manage any portion of the assets of the fund during the reporting period. If Putnam Management or PIL were to engage the services of PAC, Putnam Management or PIL, as applicable, would pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for class A, class B, class C, class M, class R and class Y shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. Effective September 1, 2016, Putnam Investor Services, Inc. will receive fees for investor servicing for class A, class B, class C, class M, class R and class Y shares that include (1) a per account fee for each retail account of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $450,265 ClassR 4,324 ClassB 18,412 ClassR6 3,313 ClassC 31,193 ClassY 20,521 ClassM 10,210 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $456 under the expense offset arrangements and by $17,091 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $197, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Research Fund 49 The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $554,034 ClassM 37,677 ClassB 90,655 ClassR 10,616 ClassC 153,487 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $16,752 and $341 from the sale of classA and classM shares, respectively, and received $4,718 and $1,056 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% (no longer applicable effective November 1, 2015) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $8 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $197,134,175 $226,068,974 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written option contract amounts Written option premiums Written options outstanding at the beginning of the reporting period $— $— Options opened 621,439 1,270,066 Options exercised — — Options expired (209,010) (410,595) Options closed (221,001) (457,472) Written options outstanding at the end of the reporting period $191,428 $401,999 50 Research Fund Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 7/31/16 Year ended 7/31/15 ClassA Shares Amount Shares Amount Shares sold 577,373 $14,320,123 677,998 $17,415,820 Shares issued in connection with reinvestment of distributions 99,872 2,534,758 85,801 2,223,974 677,245 16,854,881 763,799 19,639,794 Shares repurchased (1,234,773) (30,336,220) (924,716) (23,883,151) Net decrease Year ended 7/31/16 Year ended 7/31/15 ClassB Shares Amount Shares Amount Shares sold 46,918 $1,096,315 79,624 $1,951,367 Shares issued in connection with reinvestment of distributions 1,947 46,493 1,073 26,198 48,865 1,142,808 80,697 1,977,565 Shares repurchased (91,164) (2,122,662) (97,003) (2,344,049) Net decrease Year ended 7/31/16 Year ended 7/31/15 ClassC Shares Amount Shares Amount Shares sold 90,358 $2,134,548 132,946 $3,232,966 Shares issued in connection with reinvestment of distributions 3,224 76,985 1,971 48,132 93,582 2,211,533 134,917 3,281,098 Shares repurchased (136,468) (3,176,681) (82,277) (1,989,498) Net increase (decrease) Year ended 7/31/16 Year ended 7/31/15 ClassM Shares Amount Shares Amount Shares sold 24,475 $593,943 40,074 $998,768 Shares issued in connection with reinvestment of distributions 1,712 41,851 1,080 26,977 26,187 635,794 41,154 1,025,745 Shares repurchased (43,196) (1,033,279) (16,656) (410,409) Net increase (decrease) Year ended 7/31/16 Year ended 7/31/15 ClassR Shares Amount Shares Amount Shares sold 46,611 $1,156,616 85,645 $2,197,002 Shares issued in connection with reinvestment of distributions 712 17,906 323 8,315 47,323 1,174,522 85,968 2,205,317 Shares repurchased (70,309) (1,687,570) (7,380) (185,839) Net increase (decrease) Research Fund 51 For the period 6/29/15 (commencement of operations) Year ended 7/31/16 to 7/31/15 ClassR6 Shares Amount Shares Amount Shares sold 293,867 $7,807,673 380 $10,000 Shares issued in connection with reinvestment of distributions 3,552 90,788 — — 297,419 7,898,461 380 10,000 Shares repurchased (31,375) (801,364) — — Net increase Year ended 7/31/16 Year ended 7/31/15 ClassY Shares Amount Shares Amount Shares sold 102,157 $2,561,826 307,756 $7,912,331 Shares issued in connection with reinvestment of distributions 5,945 151,788 7,856 204,817 108,102 2,713,614 315,612 8,117,148 Shares repurchased (639,803) (16,496,632) (116,411) (3,021,339) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassR6 385 0.1% $10,303 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $5,693,535 $63,705,835 $61,364,077 $23,349 $8,035,293 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. 52Research Fund Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $180,000 Written equity option contracts (contract amount) (Note 3) $160,000 Futures contracts (number of contracts) 3 Forward currency contracts (contract amount) $21,200,000 OTC total return swap contracts (notional) $4,900,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $393,974 Payables $179,246 Equity contracts Investments 311,071 Payables 278,136 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Foreign exchange contracts $— $— $417,412 $— $417,412 Equity contracts 118,494 (292,828) — (140,885) (315,219) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Foreign exchange contracts $— $— $142,782 $— $142,782 Equity contracts (40,243) 27,008 — (49,038) (62,273) Total Research Fund53 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. Total Assets: OTC Total return swap contracts* # $— $— $— $— $— $— $— $— $— $— Forward currency contracts # 237,641 16,328 3,917 4,136 — — 115,130 16,822 — 393,974 Purchased options** # — 311,071 — 311,071 Total Assets $— $— Liabilities: OTC Total return swap contracts* # — 56,629 — — — 56,629 Forward currency contracts # 24,441 — — 8,259 — 608 — — 145,938 179,246 Written options # — 221,507 — 221,507 Total Liabilities $— $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $213,200 $— $3,917 $— $89,564 $(30,997) $115,130 $— $(145,938) Net amount $— $16,328 $— $(4,123) $— $(26,240) $— $16,822 $— * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. 54Research Fund Research Fund 55 Federal tax information (Unaudited) The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 100%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $1,239 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. 56 Research Fund About the Trustees Independent Trustees Research Fund 57 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2016, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 58 Research Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, James F. Clark (Born 1974) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments Vice President and BSA Compliance Officer and Putnam Management Since 2002 Director of Operational Compliance, Michael J. Higgins (Born 1976) Putnam Investments and Putnam Vice President, Treasurer, and Clerk Retail Management Since 2010 Manager of Finance, Dunkin’ Brands (2008– Nancy E. Florek (Born 1957) 2010); Senior Financial Analyst, Old Mutual Asset Vice President, Director of Proxy Voting Management (2007–2008); Senior Financial and Corporate Governance, Assistant Clerk, Analyst, Putnam Investments (1999–2007) and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Research Fund 59 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 60 Research Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisors Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Robert E. Patterson Principal Accounting Officer, The Putnam Advisory George Putnam, III and Assistant Treasurer Company, LLC Robert L. Reynolds One Post Office Square W. Thomas Stephens Susan G. Malloy Boston, MA 02109 Vice President and Officers Assistant Treasurer Marketing Services Robert L. Reynolds Putnam Retail Management President James P. Pappas One Post Office Square Vice President Boston, MA 02109 Jonathan S. Horwitz Executive Vice President, Mark C. Trenchard Custodian Principal Executive Officer, and Vice President and State Street Bank Compliance Liaison BSA Compliance Officer and Trust Company Steven D. Krichmar Nancy E. Florek Legal Counsel Vice President and Vice President, Director of Ropes & Gray LLP Principal Financial Officer Proxy Voting and Corporate Governance, Assistant Clerk, Independent Registered Robert T. Burns and Associate Treasurer Public Accounting Firm Vice President and KPMG LLP Chief Legal Officer This report is for the information of shareholders of Putnam Research Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2016	$39,900	$ —	$4,550	$ — July 31, 2015	$50,771	$ —	$4,400	$ — For the fiscal years ended July 31, 2016 and July 31, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $4,550 and $4,400 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
